DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 11/01/2021 and 12/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior arts of record are Wang et al. (US20130329789) (hereinafter Wang) in view of He et al. (US20120183056).  Wang discloses receiving a first data set comprising a three-dimensional description of a scene (Figs. 1-5, 0025, 0035-0044; receiving 3D video data).
partitioning the first data set into a plurality of layers each representing a portion of the scene at a location with respect to a reference location (0019-0025, 0031-0038; data corresponding to layers and reference information used in coding process).

However the prior arts of record individually nor in combination, explicitly disclose sing an effective resolution function to determine a suitable sampling rate; selecting multiple elemental images from a plurality of elemental images, each of the plurality of elemental images comprising a set of pixels; rendering each set of pixels; and downsampling the selected elemental images associated with each layer in the multiple layers using the suitable sampling rate, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483